FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit

                                      PUBLISH
                                                                   September 6, 2011
                                                    Elisabeth A. Shumaker
                    UNITED STATES CO URT O F APPEALS    Clerk of Court

                                 TENTH CIRCUIT



 SHAABAN SHAABAN HAFED,

              Plaintiff-Appellant,

 v.                                                Nos. 09-1090 & 09-1365
                                            (D.C. No. 1:07-CV-01499-ZLW -KM T)
 FEDERAL BUREAU OF PRISONS;                               (D. Colo.)
 M ICHAEL M UKASEY; HARLEY
 LAPPIN; RON W ILEY; ROD
 BAUER, sued in their official
 capacities,

              Defendants-Appellees.



                                       O RDER


Before BRISCO E, Chief Judge, and BALDO CK, Circuit Judge.




      On February 4, 2011, we granted appellant’s motion for an extension of

time to pay the filing fee in No. 09-1365 and directed that the entire filing fee for

No. 09-1365 must be paid no later than September 1, 2011. W e further notified

appellant that his failure to pay the filing fee as directed would result in the

dismissal of No. 09-1365 for failure to prosecute, and the dismissal of

No. 09-1090 as moot. See Hafed v. Fed. Bur. of Prisons, 635 F.3d 1172, 1180

(10th Cir. 2011). Appellant has not paid the filing fee for No. 09-1365 as
directed. Accordingly, No. 09-1365 is dismissed for failure to prosecute, and

No. 09-1090 is dismissed as moot.



                                             Entered for the Court,



                                             ELISABETH A. SHUM AKER, Clerk




                                       -2-